Citation Nr: 1118822	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in June 2010, which included the issues listed above and the issue of entitlement to service connection for hypertension.  As discussed in the section of this decision entitled "Duties to Notify and Assist," the RO attempted to complete all requested development and, thus, the June 2010 Remand was substantially complied with.  The RO also determined that service connection was warranted for the Veteran's claimed hypertension.  See March 2011 rating decision.  Therefore, that issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disability and entitlement to an increased rating for service-connected hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current eye disability is due to any incident or event in military service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current back disability is due to any incident or event in military service.  


CONCLUSIONS OF LAW


1.  An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

2.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Eye Disability

The Veteran has asserted that service connection is warranted for an eye disability because he believes he has a bilateral eye condition that began during military service.  He has specifically asserted that, on one particular day when he was serving in Greenland, the snow almost blinded him and he reported to the dispensary but was released.  He has asserted that, after that incident, he suffered from reduced vision, blurry vision, and was subsequently issued glasses.  See November 2003 statement; April 2004 VA Form 21-4138.  

The service treatment records (STRs) do not contain any eye complaints, treatment, or findings following an incident of "snow blindness."  Nevertheless, the STRs show that the Veteran received treatment on several occasions for eye-related problems.  In January 1952, the Veteran was treated for a spontaneous sub-conjunctival hemorrhage in the left eye.  In July 1962, the Veteran was treated for asthenopia, but he did not lodge any visual complaints at that time and his asthenopia was attributed to lack of proper rest.  In October 1963, the Veteran presented for treatment with an opaque area in the lateral area of his left cornea, as well as a floating body sensation that had persisted for one week.  The final impression was keratoconjunctivitis.  Subsequent treatment records show that the Veteran continued to suffer from keratitis, while the floating body sensation in his left eye disappeared.  However, the Veteran reported that he began having a floating body sensation in his right eye.  See STRs dated November 1963.  In May 1966, he was again diagnosed with left conjunctivitis, while no floating body was observed.  In December 1971, the Veteran reported having double vision once in the previous six months and the examining physician noted that his right macula appeared to be "pouching out," although he noted there was no definite deformity seen.  The final assessment was rule out abnormality of the right macula and subsequent examination did not reveal any definite abnormality.  

There are no subsequent STRs showing complaints or treatment for an eye disability in service, including at the Veteran's September 1973 separation examination.  The Veteran reported having eye trouble at his separation examination; however, an eye disability was not noted and his bilateral corrected vision was 20/20.  

The post-service evidence shows that the Veteran has exhibited impaired visual acuity since service, as his corrected visual acuity has been variously reported as 20/30-2 and 20/30, 20/40 and 20/30, and 20/70 and 20/25.  While the evidence does not indicate to which eye the reported level of visual acuity corresponds, this evidence shows that the Veteran has impaired visual acuity, which he reports began during service.  

The post-service evidence also shows the Veteran has consistently suffered from conjunctival erythema; however, the Veteran's condition was diagnosed as perennial allergic rhinoconjunctivitis.  See treatment records dated 2004 to 2008.  The evidence also shows that the Veteran underwent cataract surgery in November 2007.  In post-service evidence shows the Veteran has been diagnosed with chronic open angle glaucoma, pseudophakia and optic atrophy of the right eye, and a left eye cataract; however, the post-service evidence does not contain any evidence or indication as to the etiology of the Veteran's current bilateral eye conditions.  See private medical records dated from 2005 to 2010.  

In November 2010, the Veteran was afforded a VA examination to determine if he has a current eye disability that is related to his military service.  The VA examiner interviewed the Veteran, where the Veteran reported his medical history, including the in-service incident when the sun burned his retinae from reflection of the snow.  The Veteran reported that he has not experienced lasting vision problems since that time, although he did report requiring prescription glasses thereafter.  After examining the Veteran, the physician diagnosed him with bilateral open angle glaucoma, mild dry age-related macular degeneration with mottling of the central retinal pigment epithelium, mild bilateral dry eyes, right eye pseudophakia, left eye cataract, left eye posterior vitreous detachment, and bilateral presbyopia.  

The VA examiner opined, however, that the Veteran's conditions are not likely as not related to his active service.  In making this determination, the November 2010 VA examiner noted that, while sun-gazing or being affected by the reflected sun off of snow could theoretically contribute to a similar appearance of mild mottling of his retinal pigment epithelium, which appears similar to his mild dry age-related macular degeneration, it is not as least as likely as not that the mild changes in his retinal pigment epithelium are related to the episode of sun-gazing.  The VA examiner further noted the lack of evidence showing a history of any eye damage resulting from the episode and the lack of related lasting symptoms.  Instead, the VA examiner determined that it is more likely than not that the subtle changes in the Veteran's macular are consistent with mild age-related macular degeneration, which is common in a 78 year old man.  

The November 2010 VA examination was adequate for evaluation purposes and the opinion provided by the VA examiner is considered the most competent, credible, and probative evidence of record.  Indeed, the VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, the examiner provided a complete rationale in support of his conclusion, which appears to be based on the evidence of record and his medical expertise.  In evaluating this claim, the Board also finds probative that there is no opposing medical evidence or opinion of record which relates the Veteran's current eye disabilities to his military service.  

In this regard, the Board has considered the Veteran's assertions regarding a nexus between his current eye disabilities and military service.  However, the Veteran's statements are not considered competent or credible evidence of a nexus because disabilities involving the eye are not the types of disabilities on which a lay person is generally able to provide a competent opinion regarding etiology.  Such competent and credible evidence has been provided by the medical professional who examined the Veteran during the current appeal and considered the medical evidence included in the record, including the STRs and the post-service medical evidence.  Therefore, the Board attaches greater probative weight to the November 2010 VA examination and opinion.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for an eye disability and, thus, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disability

The Veteran has asserted that service connection is warranted for a back disability because the condition began while he was on active duty after being assigned very heavy and physical duties.  

The STRs reflect show that the Veteran complained of low back pain on three separate occasions during service.  He did not report that his back pain was due to any specific injury or event; nevertheless, his reported back pain was diagnosed as a muscle spasm.  See STRs dated August 1964, December 1965, and November 1970.  The STRs do not contain any subsequent complaints of low back pain during service, including at the Veteran's September 1973 separation examination where his spine was normal and he specifically denied having recurrent back pain.  Therefore, while the evidence shows the Veteran complained of back pain during service, the Board finds that the evidence does not show chronic residuals associated with back pain after November 1970 or a chronic low back disability at the time of discharge from service.  

The Veteran has asserted that he continued to suffer from low back pain following service, which is considered competent lay evidence of continuity of symptomatology.  However, the first post-service objective evidence of a back problem is shown in September 1995, when the Veteran underwent surgery on his lumbar spine.  He was noted to have had back problems for "sometime" and having a previous lumbar spine surgery in 1993.  However, the evidence does not contain any indication as to when the Veteran's back problems were initially incurred.  Nevertheless, the evidence reflects that, following his 1993 surgery, the Veteran improved but began having pain again after one year.  See treatment records from St. Mary's Regional Medical Center dated from 1995 to 1996.  

The post-service evidence shows the Veteran continued having back pain, which required additional surgery and was variously diagnosed as spinal/lateral stenosis, spondylolisthesis, fractured fusion, L4-5 with shifting and nerve root compression, and osteoarthritis of the spine.  See private treatment records dated October 1995, February 1997, and April 2006.  

As noted, the Veteran's report of continued back problems following service is considered competent evidence; however, the Board finds that his reported history of continued symptomatology since service is nonetheless not credible because complaints or treatment for back problems is not shown until more than 20 years after service.  This gap of many years in the record militates against a finding that his in-service back pain resulted in a chronic back disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition, the Board finds significant that the Veteran's reported history of continued back pain since service is consistent with the other evidence of record.  Indeed, as noted, the separation examination was absent of any complaints related to his back and the post-service evidence does not reflect treatment for a back problem until 1993, almost 20 years after service.  The Board also finds probative that the post-service evidence does not contain any indication that the Veteran attributed his back pain or problems to military service.  Instead, the evidence reflects that the Veteran did not claim his back problems were related to service until he filed his claim for service connection is 2003.  

In evaluating this claim, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollection and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds continuity of symptomatology has not been established by the most competent and credible evidence of record.  

In addition to the foregoing, the Board finds the most competent, credible and probative evidence of record does not attribute the Veteran's current lumbar spine disability to his military service.  In this context, the Board notes that the Veteran was afforded a VA examination in August 2010 to determine if he currently has a low back disability that is related to his military service.  At that time, the Veteran reported that he developed low back pain after lifting heavy objects in service.  After physical examination, the VA examiner diagnosed him with moderate degenerative joint disease of the lumbar spine with levoscoliosis status post L4 L5 lumbar laminectomy.  However, the VA examiner opined that it is less likely as not that his current low back disability is related to military service, noting that his separation examination did not note any complaints of low back problems and that he was unable to note any evidence that his current back condition was a chronic condition that continued after separation from service.  

The August 2010 VA examination was adequate for evaluation purposes and the medical opinion provided by the examiner is considered the most competent, credible, and probative evidence of record.  Indeed, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, there is no indication that the VA examiner was not aware of all relevant facts in this case or that he misstated any relevant fact.  Moreover, there is no opposing medical evidence or opinion of record, which indicates that the Veteran's current low back disability is related to his military service.  

The Board has considered the Veteran's statements asserting a nexus between his current low back disability and service.  However, the Board finds that a back disability is not the type of disability on which a lay person is generally capable of providing competent evidence on questions of etiology.  In addition, the Board notes that the Veteran's statements asserting a nexus are not supported by the other evidence of record, particularly the September 1973 separation examination report, the post-service medical evidence, and the August 2010 VA examination report.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a back disability, and there is no reasonable doubt to be resolved.  See Gilbert, supra.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in October and December 2003 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

Review of the record reveals the Veteran was never provided notice as to how disability ratings and effective dates are assigned.  However, because the claims discussed above have been denied, such issues are moot and the Board finds there is no prejudice to the Veteran in proceeding with the present decision.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes that this appeal was previously remanded in order to obtain treatment records from the Veteran's physician, Dr. R.A.M.  In remanding the claims on appeal, the Board noted that the RO did not request that the Veteran submit an Authorization and Consent form for treatment records dated prior to 2001 and subsequent to 2003.  On remand, the RO sent the Veteran a letter requesting that he submit a completed consent form in order for records to be obtained from Dr. R.A.M.; however, the evidentiary does not contain any such consent form and, thus, those records were not obtained.  The Board finds that the RO attempted to substantially comply with the Board's remand instructions but, because of the Veteran's failure to assist the RO in obtaining those records, they were not obtained.  Therefore, the Board finds VA has satisfied its duty to assist the Veteran.  

In addition to the foregoing, the Veteran was afforded VA examinations in August and November 2010, and he was given an opportunity to set forth his contentions at the hearing before the undersigned.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a back disability is denied.  


REMAND

The Veteran is seeking service connection for a heart disability.  

Review of the record reveals that, since service, the Veteran has been variously diagnosed with cardiac arrhythmias and coronary artery disease, which the examining physician noted was manifested by significant episodes of bradycardia.  See treatment records from Dr. A.G. dated April 2004 and March 2006.  

While there is no objective medical evidence relating these diagnoses to the Veteran's military service, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents, including coronary artery disease, that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

In order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran's representative has recently argued that the evidence shows the Veteran served on the ground of Vietnam.  See May 2010 Written Brief Presentation.  

The Veteran's DD Form 214, which documents his service from July 1965 to January 1974, reflects that he had foreign and/or sea service for four years and five months and that he received the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  However, this evidence does not conclusively establish that the Veteran's served on the landmass of Vietnam or in the inland waters of Vietnam, as those awards and decorations were awarded to service members who contributed direct combat support to the Republic of Vietnam Armed Forces, even if they served outside the geographical limits of South Vietnam.  See Department of Defense Manual, Number 1348.33, Volume 3 (November 10, 2010).  

The Board notes that the Veteran's entire set of service personnel records would assist in determining if the Veteran actually served in the Republic of Vietnam, as contemplated by applicable law, but they are not associated with the claims file.  Therefore, the Board finds that a remand is necessary in order to verify whether the Veteran served in the Republic of Vietnam and is, thus, entitled to the presumption of exposure to herbicides under 38 U.S.C.A. § 1116.  

In addition to the foregoing, review of the record reveals that, in a March 2011 rating decision, the RO granted service connection for hypertension and assigned a 10 percent disability rating, effective November 2003.  The Veteran recently submitted a notice of disagreement as to the disability rating assigned to his service-connected hypertension disability.  See April 2011 VA Form 21-4138.  However, the RO has not, yet, provided the Veteran with an SOC that addresses his increased rating claim.  Therefore, this issue must be remanded to the RO for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records and associate them with the claims file in order to verify whether his active military service from July 1951 to January 1974 included service in the Republic of Vietnam, as contemplated by 38 C.F.R. § 3.307(a)(6))(iii).  

a. All attempts to obtain this evidence must be documented in the claims file and, if the records are unavailable, a memorandum of unavailability must be prepared and associated with the claims file.  

b. If the Veteran's service personnel records are unable to be obtained, the RO/AMC should conduct any other development deemed necessary to make a determination as to whether he served in the Republic of Vietnam.  

2. Issue a statement of the case addressing the Veteran's claim for entitlement to an increased rating for his service-connected hypertension disability.  If the Veteran wishes to appeal the RO's determination, he must file a substantive appeal; otherwise, this issue will not be returned to the Board for any further adjudication.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


